Citation Nr: 1037238	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-16 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to service-connected burial benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran had active service from November 1936 to October 1939 
and from January 1940 to August 1962.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which, in pertinent part, granted 
Dependency and Indemnity Compensation (DIC) under the provisions 
of 38 U.S.C.A. § 1318; granted no service-connected burial 
benefits; and denied both service connection for the cause of the 
Veteran's death and service-connected burial benefits.  The 
Veteran died in December 2003 and the appellant is his widow.  

In April 2008, the Board remanded the Appellant's claim to the RO 
for additional action.  Specifically, the Board noted that the 
appellant had not yet been provided with the required 
notification regarding her claim of service connection for the 
cause of the Veteran's death.  See Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007) (holding that in the context of a claim 
for Dependency and Indemnity Compensation (DIC) benefits, VA is 
required to provide a claimant with (1) a statement of the 
conditions, if any, for which a Veteran was service connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected).  The Board 
remanded the appellant's claim directing the RO to provide the 
appellant with appropriate notification.  The RO also requested 
that a VA medical opinion be rendered as to whether the Veteran's 
cause of death was related to his service-connected disabilities 
or otherwise etiologically related to his periods of active 
service.  In an April 2008 letter, the RO provided the requisite 
notification to the Veteran pursuant to the Board remand.  A VA 
medical opinion was also obtained in July 2009.  

The Appellant's claim was remanded again in October 2009 for 
further evidentiary development.  Specifically, the Board 
requested that the RO contact the Veteran's private physician, 
Dr. S.R., and obtain copies of all available clinical 
documentation pertaining to his treatment of the Veteran prior to 
his death.  The Board also requested that the RO obtain an 
addendum from Dr. S.R. providing a written rationale for his June 
2004 medical opinion.  

As such, the Board finds that the RO completed the development 
requested in the April 2008 and October 2009 Board remands and 
complied with the remand instructions.  Steal v. West, 11 Vet. 
App, 268 (1998).  The case has since been returned to the Board 
for appellate review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.  

2.  The Veteran's original death certificate shows that he died 
in December 2003, and the immediate cause of death was listed as 
a myocardial infarction, due to or as a consequence of coronary 
artery disease.  The death certificate lists chronic obstructive 
pulmonary disease (COPD) as a significant condition which 
contributed to the Veteran's death but was not directly related 
to the immediate cause of death.  

3.  The Veteran's amended death certificate shows that he died in 
December 2003, and the immediate cause of death was listed as a 
myocardial infarction, due to or as a consequence of coronary 
artery disease, due to or as a consequence of wartime injuries to 
the body.  

4.  At the time of the Veteran's death, service connection had 
been established for cervical and lumbar spine arthritis at a 
disability rating of 40 percent; anxiety reaction with tension 
headaches at a disability rating of 30 percent; residuals of a 
shell fragment wound of the left leg with retained foreign bodies 
at a disability rating of 20 percent; partial removal of the left 
fibula with osteomyelitis at a disability rating of 10 percent; 
ureter calculus at a disability rating of 10 percent; prostatitis 
at a disability rating of 10 percent; residuals of the excision 
of basal cell carcinoma of the face and neck at a disability 
rating of 10 percent; and noncompensable residuals of shell 
fragment wounds to the left knee and right thigh, excision of a 
parietal cyst, recurrent rhinitis, and temperal-mandibular 
syndrome.  In January 1971, the Veteran was granted total 
disability based on individual unemployability, effective 
November 1970.  

5.  The cause of the Veteran's death developed many decades after 
service and was not the result of a disease or injury incurred in 
active service.  

6.  A service-connected condition is not shown to have caused or 
otherwise contributed materially in producing or accelerating the 
Veteran's death.  


CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a), 3.312 (2009). 

2.  The criteria for payment of VA burial benefits have not been 
met. 38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. §§ 3.1600, 3.1601 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), which imposes a duty on VA to notify and assist 
Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009). Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
Veteran with notice of what evidence not previously provided will 
help substantiate his/her claim.  19 Vet. App. 473 (2006); see 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the Veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must include: 
(1) a statement of the conditions, if any, for which the Veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

In the present case, the RO sent the appellant a VCAA 
notification letter in March 2004, prior to the June 2004 rating 
decision.  However, the March 2004 letter did not notify the 
appellant of what the Veteran's service-connected conditions were 
at the time of his death, nor did it contain any particular 
explanation of the information and evidence required to 
substantiate a claim for service connection for the cause of the 
Veteran's death based on a previously service-connected 
disability as well as a condition not yet service connected, as 
required by Hupp.  The RO did provide the Veteran with notice in 
August 2005 that the evidence for a death benefits claim must 
show that the Veteran died while on active duty or from a 
service-connected injury or disease. 

As previously discussed, in the April 2008 Board remand, the 
Board requested that the RO provide the appellant with an 
appropriate VCAA notification letter to include the requisite 
Hupp elements.  Pursuant to the Board remand, the RO sent the 
appellant an additional VCAA notification letter in April 2008.  
The Veteran was given an opportunity to respond to the April 2008 
letter, and the claim was subsequently readjudicated in the 
August 2009 supplemental statement of the case (SSOC), and 
therefore, any defect in the timing of the notice of this 
information was harmless.  Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006). ) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim and 
notifying claimant of such readjudication in the statement of the 
case).  

However, the April 2008 letter did not inform the appellant of 
what the Veteran's service-connected disabilities were at the 
time of his death.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

The Board finds, however, that the appellant has not been 
prejudiced by this deficiency.  During the course of this appeal, 
the appellant and her representative have been provided numerous 
procedural documents (e.g., a rating decision and cover letter, a 
Statement of the Case, Supplemental Statement of the Case and 
Board decisions) which set out the applicable law and elements 
required to establish service connection for cause of death.  
Furthermore, the Veteran's service-connected disabilities were 
laid out in prior rating decisions, as well as in the April 2008 
Board remand.  These procedural documents also summarized the 
evidence, and discussed VA's reasons for denying the claim.  

The appellant has also expressed an active understanding of the 
principles involved, inasmuch as she initiated her appeal and 
notified the RO in her July 2004 Notice of Disagreement (NOD) and 
her May 2005 substantive appeal that her husband's death was 
related to service-related reasons.  She sought to provide 
supportive evidence for her appeal in her August 2004 Statement 
in Support of her Claim, enclosing the Amended Certificate of 
Death, which listed "wartime injuries to body" as an underlying 
cause of the Veteran's death.  She further sought to continue her 
appeal in her August 2009 Statement in Support of her Claim after 
receiving the April 2008 notice letter as well as the August 2009 
Supplemental Statement of the Case (SSOC).  Under the 
circumstances, it is the Board's conclusion that any defects in 
notice have been cured by the appellant's actual and/or 
constructive knowledge of the information and evidence necessary 
to substantiate her claim.  See, e.g., Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (noting that the purpose of the 
VCAA notice requirement is not frustrated if, for example, the 
claimant has actual knowledge of what is needed or a reasonable 
person could be expected to understand what is needed).  
Accordingly, the Board finds that the fundamental fairness of the 
adjudication has not been affected, and as such, no further 
corrective action is necessary.  

VA has also satisfied its duty to assist the appellant at every 
stage of this case.  All available service treatment records as 
well as all identified post-service VA and private treatment 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the claim.  Pursuant to the October 2009 Board remand, all 
of the Veteran's treatment records from Dr. S.R., as well as the 
private healthcare facility where Dr. S.R. practiced, have been 
obtained and associated with the Veteran's claims file.  

Pursuant to the April 2008 Board remand, a VA medical opinion was 
obtained in July 2009.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the July 2009 VA opinion obtained in this case was 
predicated on a reading of the service and post-service treatment 
records in the Veteran's claims file and considered all the 
pertinent evidence of record.  The Board finds that the July 2009 
VA opinion addresses all the necessary questions listed in the 
April 2008 remand.  The examiner provided a rationale in support 
of her opinion, which includes a discussion of the clinical data 
and medical principles as applied to the evidence.  When 
considered with the other evidence of record, there is adequate 
medical evidence of record to make a determination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA opinion regarding the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.	Law and Analysis

	A.  Entitlement to service connection for cause of death

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the injury was incurred in service.  38 
C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  
Generally, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 
Vet. App. 247, 253 (1999)).  However, medical evidence of a 
current disability and nexus is not always required to establish 
service connection.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  Lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

The death of a Veteran will be considered as having been due to a 
service-connected disability where the evidence establishes that 
such disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  A principal cause of death is one 
which, singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one which contributes substantially or materially to 
death, or aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries 
involving active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there was resulting debilitating effects and general impairment 
of health to the extent that would render the person less capable 
of resisting the effects of either disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3).  There are primary 
causes of death which by their very nature are so overwhelming 
that eventual death can be anticipated irrespective of co-
existing conditions, but, even in such cases, there is for 
consideration whether there may be reasonable basis for holding 
that a service-connected condition was of such severity as to 
have a material influence in accelerating death.  38 C.F.R. § 
3.312(c)(4).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that service 
connection for the cause of the Veteran's death is not warranted.  
A certificate of death indicates that the Veteran died in 
December 2003.  The immediate cause of death was listed as acute 
myocardial infarction due to coronary artery disease.  The Board 
notes that an amended certificate of death was issued and 
received by the Board in September 2004 which lists "wartime 
injuries to body" as another underlying cause of the Veteran's 
death.  

At the time of his death, the Veteran had the following service-
connected disabilities and ratings: cervical and lumbar spine 
arthritis (40 percent); anxiety reaction with tension headaches 
(30 percent); residuals of a shell fragment wound of the left leg 
with retained foreign bodies (20 percent); partial removal of the 
left fibula with osteomyelitis (10 percent); ureter calculus (10 
percent); residuals of a shell fragment wound to the left arm and 
elbow (10 percent); prostatitis (10 percent); residuals of the 
excision of basal cell carcinoma of the face and neck (10 
percent); and noncompensable residuals of shell fragment wounds 
to the left knee and right thigh, excision of a parietal cyst, 
recurrent rhinitis, and temperal-mandibular syndrome.  In January 
1971, the RO granted total disability based on individual 
unemployability, effective November 1970.  However, the evidence 
does not show that the Veteran's service connected disorders were 
etiologically related to his death.  Further, the evidence of 
record does not reflect any complaints of or treatment for these 
disorders at the time of his death.  

The medical evidence of record includes the Veteran's private 
treatment records from his primary healthcare provider, Dr. S.R.  
The Board notes that these records indicate the Veteran suffered 
from several maladies prior to his death, to include chronic 
anemia, hypertension, chronic renal insufficiency, atrial 
fibrillation, hyperlipidemia, chronic obstructive pulmonary 
disease (COPD), and a history of prostate cancer, basal cell 
carcinoma, and a cholecystectomy.  Most of these disorders were 
not service-connected.  In a June 2004 letter, the Veteran's 
private physician indicates that he was the Veteran's internist 
of record, and that the Veteran suffered from an "anxiety 
disorder, urinary condition. . . weakness, and wartime injuries 
that combined to contribute to his heart attack which was the 
ultimate case of his death."  He further opined that the Veteran 
was weakened as result of these multiple conditions, and the 
combined effect of the Veteran's wartime injuries, anxiety 
disorder, urinary condition, degenerative arthritis and leg 
weakness ultimately prevented him from being able to exercise and 
"contributed to his heart disease, heart attack, and death."  

The Board acknowledges that this opinion provides an etiological 
connection between the cause of the Veteran's death and his 
service.  However, it does not appear that the physician reviewed 
the Veteran's entire claims file and clinically evaluated all of 
the Veteran's service-connected disabilities at the time this 
opinion was issued.  As previously noted, the Veteran was 
routinely seen by Dr. S.R., or other physicians from the Southern 
Medical Group, the clinic where Dr. S.R. practiced, from March 
1999 until his death, and the majority of health concerns for 
which he received treatment for were not service-connected 
disorders.  Indeed, the documentation reveals the only service-
connected disability the Veteran received follow-up care for 
prior to his death was his prostate condition.  This is not 
listed in the original or amended certificate of death as a 
causative factor contributing to the Veteran's death.  Indeed, 
the physician opines that the Veteran's health was weakened as a 
result of certain service-connected conditions, preventing him 
from being able to exercise, thereby contributing to his heart 
problems.  In rendering his determination, Dr. S.R. essentially 
states that the Veteran's service-connected disorders were not a 
principal cause of death, but rather contributed to the condition 
which led to his death.  

While the June 2004 statement is competent medical evidence, it 
has limited probative value standing alone without a detailed 
rationale or supporting clinical evidence.  In the October 2009 
Board remand, it was requested that Dr. S.R. provide a written 
rationale addressing the etiological relationship between the 
Veteran's coronary artery disease and service, as well as an 
explanation for how the Veteran's "wartime injuries to body" 
contributed to his death.  In the November 2009 letter, the 
appellant explained that Dr. S.R., as well as the majority of the 
Veteran's VA and private healthcare providers were no longer in 
practice.  Therefore, no medical opinion has been provided by the 
Veteran's private physician or other primary healthcare 
providers, addressing the October 2009 remand directives.  

Pursuant to the April 2008 remand, a VA medical opinion was 
obtained in July 2009 wherein the Veteran's claims file, the 
April 2008 remand, and the private and VA treatment records were 
reviewed.  The examiner also reviewed the Veteran's May 2002 
application for aid and attendance and/or housebound benefits, 
which indicated that the Veteran had diagnoses of hypertensive 
cardiovascular disease (HCVD), aortic and mitral valve murmurs, 
atrial fibrillation, chronic renal failure, chronic anemia, 
cancer of the prostate.  Based on her review of the record, the 
examiner opined that "it is less likely as not that any of the 
Veteran's specific service-connected disabilities or related 
treatment contributed substantially or materially to the cause of 
the veteran's death."  

The examiner based her opinion on medical literature review, a 
review of the medical record and her own clinical experience.  
She explained that since the Veteran died suddenly and no autopsy 
was performed, the cause of his death could not be known with 
certainty.  She further states that coronary artery disease (CAD) 
is not an unlikely cause in an elderly individual, and notes that 
the Veteran had other cardiac diagnoses, including valve disease 
and atrial fibrillation, either of which could have been the 
cause of his death.  According to the examiner, "CAD is 
generally attributed to a constellation of risk factors, 
including hypertension, poor diet, smoking, elevated lipids, 
obesity, lack of exercise, family history, and diabetes."  She 
notes that the Veteran has objective evidence of some of these 
risks, but not others, and no one particular risk factor can be 
considered more important than the other.  The examiner indicates 
that many individuals have one or more of these risk factors, but 
do not have CAD, and there are many individuals who never 
exercise who do not develop CAD.  

In addressing the June 2004 letter from Dr. S.R., which states 
that the Veteran's lack of exercise due to his service-connected 
disabilities contributed to his CAD and ultimate death, the VA 
examiner determined that simple lack of exercise cannot be said 
to cause CAD.  She further opines that the Veteran's service-
connected disabilities and/or treatment do not cause heart valve 
disease or atrial fibrillation.  According to the examiner, even 
if a cardiac cause of death were known without a doubt, the 
Veteran's service-connected disabilities and/or treatment are not 
causes of heart disease and therefore are not causes or 
contributors to his death.  In conclusion, the examiner was 
unable to find objective evidence that the Veteran's service-
connected disabilities and/or their treatment aided or lent 
assistance to the production of death, or combined to cause the 
Veteran's death.  

While the Board has carefully considered the VA and private 
medical opinions submitted, it is well established that medical 
opinions that are speculative, general, or inconclusive in nature 
do not provide a sufficient basis upon which to support a claim.  
See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
Upon reviewing the medical evidence, the Board finds that the 
June 2004 private opinion does not provide a basis upon which to 
award service connection for the Veteran's cause of death.  The 
statements do not provide a rationale or a medical explanation 
for which the conclusion is based upon.  Furthermore, turning to 
Dr. S.R.'s contention that the Veteran's service-connected 
disorders led to his heart attack, the medical evidence of record 
does not support this.  There is nothing in the Veteran's post 
service treatment records, including records pertaining to 
treatment he received at the Southern Medical Group, from March 
1999 until his death, which alludes to a potential connection 
between the Veteran's service-connected disabilities and a 
general inability to exercise, consequently leading him to 
develop coronary artery disease.  The value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a 
medical opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

In essence, it appears Dr. S.R. contends that the Veteran's death 
is secondary to his service-connected disorders, to include his 
wartime injuries, anxiety disorder, urinary condition, and 
degenerative arthritis.  With respect to the private physician's 
claim that these service-connected disorders prevented him from 
exercising which led to his coronary artery disease which led to 
heart problems which ultimately led to his death, the Board notes 
that the involvement of the multiple intervening disorders make 
the claim of proximate causal connection between the Veteran's 
service-connected disabilities and coronary artery disease and 
heart problems implausible.  The implausibility in this case is 
not the implausibility that a service-connected disability was in 
any way connected, however remotely, to the Veteran's myocardial 
infarction, but rather the implausibility is that the service-
connected disabilities were a proximate cause of the Veteran's 
myocardial infarction as is required by VA regulation for service 
connection purposes.  See 38 C.F.R. § 3.310(a).  ("Service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.")  In other words, the connection, 
if any, between the multiple service-connected residual shell 
fragment wounds, anxiety disorder, urinary condition, and 
degenerative arthritis and a myocardial infarction is too remote 
to constitute a "proximate" connection, as that term is 
generally understood in the law, as required under section 
3.310(a).  In this regard, the Board notes that the term 
"proximate" is defined as "[c]losely related in space, time, 
or order."  Webster's II New College Dictionary 892 (1995).  It 
means "[i]mmediate; nearest; direct, next in order."  Black's 
Law Dictionary 1103 (5th ed. 1979)."  In its legal sense, 
closest in causal connection.  Id. 

To that end, the Board places more weight on the July 2009 VA 
medical opinion as it reflects a thorough review of the Veteran's 
claims file.  In addition, the VA medical opinion includes a 
detailed rationale upon which the opinion is based and 
incorporates not only medical facts and principles, but also the 
physician's years of clinical experience, in support of its 
rationale.

Lastly, the Board will address whether the underlying causes 
listed in the Veteran's certificate of death were causally or 
etiologically related to the Veteran's military service.  With 
respect to the Veteran's CAD, the Veteran's service treatment 
records were absent for any complaints, treatment, findings or 
diagnoses of heart problems.  While some of the Veteran's service 
treatment records from his earlier period of active service 
indicate he was seen at sick call with complaints of chest pain, 
such pain appears to be linked to his pulmonary and respiratory 
ailments.  Indeed, a December 1947 Progress Report indicates the 
Veteran had a diagnosis of minimal pulmonary tuberculosis as well 
as tuberculosis of the spine.  A January 1951 service treatment 
record indicates the Veteran was seen at sick call with 
complaints of chest pain.  It was noted that his chest condition 
"makes his neck stiff" and such pain "brings about 
considerable amount of sputum."  In the September 1961 report of 
medical examination, the clinical evaluation of the Veteran's 
heart and vascular system was shown to be normal, and in the 
Physician's Summary section, the physician indicated that the 
Veteran suffers from a shrapnel wound in his leg, as well as 
vision problems.  However, there is no mention of any type of 
cardiovascular problem.  While the Veteran marked that he 
suffered from pain or pressure in his chest in his September 1961 
report of medical history, a review of the considerable number of 
service treatment records appear to show that his chest pain is 
more or less attributed to the pulmonary and respiratory maladies 
he experienced throughout his years of service rather than to 
heart or cardiovascular problems.  Indeed, the June 1962 
separation examination showed the clinical evaluation of his 
heart and vascular system to be normal.  Thus, there is no 
showing of any type of heart condition, to include coronary 
artery disease during the Veteran's service.  

Furthermore, the post-service records indicate the Veteran 
underwent a number of chest X-rays from December 1962 to July 
1982, the results of which revealed an essentially healthy chest.  
In his October 1966 and February 1970 statements, the Veteran 
reported to suffer from a nervous condition, and his July 1982 VA 
examination report indicates he complained of difficulty with his 
"nerves" and of "high blood pressure."  Regardless of these 
complaints and notations, there is no evidence that these factors 
contributed to the Veteran's coronary artery disease.  
In fact, the medical evidence is clear for any treatment for or 
diagnosis of coronary artery disease until over three decades 
after the Veteran's separation.  The record reflects the Veteran 
underwent an angiocardiography in October 1997, the results of 
which showed an impression of minimal coronary artery disease.  
Tellingly, the hospital admission records dated several days 
earlier, reflected a medical history of renal insufficiency, 
hyperkalemia, anemia and a history of prostate cancer, but no 
known history of hypertension or coronary artery disease.  The 
Board finds this gap in time significant, and it weighs against 
the existence of a link between a heart disorder and his military 
service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that coronary 
artery disease did not manifest in service or for many years 
thereafter.  

With respect to the Veteran's "wartime injuries to body," the 
Board acknowledges that the Veteran was service-connected for 
residuals of shell fragment wounds to his left knee, leg, arm and 
elbow, as well as his right thigh, and the service treatment 
records reflect the Veteran suffered from shrapnel wounds to his 
body.  However, as previously discussed above, the Board finds 
that the medical evidence of record does not link the Veteran's 
cause of death to his service-connected shrapnel wounds.  While 
the June 2004 private opinion relates the Veteran's "wartime 
injuries" to his heart disease and ultimate death, the Board 
finds this opinion to be of limited probative value because, 
standing alone, it does not provide a rationale or medical 
explanation as to how these injuries contributed to the Veteran's 
heart disease.  Also, the medical evidence of record during the 
years preceding the Veteran's death does not provide an 
etiological explanation for the June 2004 opinion.  Further, 
there is no medical literature cited to, nor are there any 
medical facts or principles discussed which provide the 
underlying analysis behind this opinion.  As such, the Board does 
not find that the Veteran's wartime injuries were etiologically 
related to his coronary artery disease and ultimate death.  

There is no medical evidence showing otherwise.  The appellant's 
assertions are the only evidence contained in the claims file 
showing that the Veteran's cause of death was causally or 
etiologically related to his service-connected disabilities.  The 
appellant is not a medical professional, and therefore her 
beliefs and statements about medical matters do not constitute 
competent evidence on matters of medical etiology or diagnosis 
and absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the 
Board finds that a preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death.  

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for the cause of the Veteran's death is not warranted.  

      B.  Entitlement to Burial Benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a Veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a Veteran dies as a 
result of a service-connected disability or disabilities, certain 
burial benefits may be paid.  38 C.F.R. § 3.1600(a). Having 
determined that the Veteran did not die as a result of a service-
connected disability and after a careful review of the evidence 
in this case, the Board concludes that the requirements for 
burial benefits have not been satisfied.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.

Entitlement to burial benefits is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


